United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1175
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Peng Chanthalangsy

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: August 16, 2018
                              Filed: August 27, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

     Peng Chanthalangsy directly appeals the within-Guidelines-range sentence
imposed by the district court1 after he pled guilty to a child-pornography charge. His

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that Chanthalangsy’s sentence is substantively
unreasonable, as the district court gave too much weight to certain statements in the
presentence report regarding the means by which Chanthalangsy accessed child
pornography.

      After careful consideration, we conclude that Chanthalangsy—by withdrawing
his objections to the presentence report at sentencing—waived any claim of error
concerning the district court’s adoption of the relevant statements of facts in the
presentence report. Cf. United States v. White, 447 F.3d 1029, 1032 (8th Cir. 2006)
(noting that the defendant, by acknowledging that the facts set forth in the
presentence report were correct, effectively withdrew his objections to those facts and
thereby waived his right to argue his objections on appeal). We further conclude that
Chanthalangsy’s sentence is not substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under
deferential abuse-of-discretion standard and discussing substantive reasonableness).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-